DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claims of 12 Jan 2021 were entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 - 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a large diameter injection well’ – line 1, “a first large diameter hole” – line 5 and “a second large diameter hole” – line 15 and independent claim 6 recites “a large diameter injection well” – line 1 and “a large diameter casing” – line 14. It is not clear what range of values would be encompassed by this recitation. Claim(s) 4, 7 and 8 all depend from these two claims and are therefore also rejected under indefiniteness.
Claim 1 line 16 recites “slightly smaller in diameter”. It is not clear what range of values would be encompassed by this recitation.
Claim 1 step(s) f and l recite “as needed”. It is unclear what would determine IF any need is necessary. 
Claim 2 line 2 recites “… as recited in claim 2 …”. The claim’s dependency is unclear.
Claim(s) 2 and 3 line 3 recites “slightly smaller in diameter” It is not clear what range of values would be encompassed by this recitation.
Claim 4 recites “as needed”. It is unclear what would determine IF any need is necessary. 
Claim(s) 4 and 5 line 4 recites “slightly smaller in diameter”. It is not clear what range of values would be encompassed by this recitation.
Claim 3 line 2 recites “… as recited in claim 3 …”. The claim’s dependency is unclear.
Claim 5 line 2 recites “… as recited in claim 5 …”. The claim’s dependency is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (USP 4,655,286) in view of Laursen et al. (US 20040065475) and Mays (USP 4,825,944) and Berkcan (WO 2016032698).
Regarding claim(s) 1 - 5, Wood discloses a method for drilling pilot holes while drilling a large diameter injection well through different underground zones using a drilling derrick having a rotary drive, drill pipe, drill bits, geophysical logging devices, blowout preventers, drilling mud, packers, and a source of power, said method including the following steps: 
(a) first drilling a first large diameter hole (Col 1 line 16) using said drilling derrick, rotary drive, drill pipe, and drill bits; 
(b) first setting a first diameter casing (Col 1 line 17 – “cement a so-called surface casing int eh drilled borehole”) in said first large diameter hole; 
 (f) first separating as needed said different underground zones in said first pilot hole with said packers (Col 2 line 48 – “Various arrangements can be used to accomplish the desired results including selectively operable valves in the string of pipe for a primary cementing operation or selectively operable valves below, above or between selectively operable inflatable packers”); 
(g) second drilling of a second large diameter hole through said first diameter casing (Col 1 line 24 – “Next, after the cement in the annulus has cured or hardened, a smaller diameter drill bit is utilized to drill through the cement in the surface casing to drill a second and deeper borehole into the earth formation”), said second large diameter hole being slightly smaller in diameter than said first diameter casing,
(h) second setting (Col 1 line 31 – “a string of pipe commonly called a casing or liner is inserted through the surface casing” and Col 1 line 50 – “When the cementing operation is completed and the cement sets, there is a column of cement in the annulus 
and the second string of pipe”) a second diameter casing in said second large diameter hole; 
(l) second separating as needed said different underground zones in said second pilot hole with said packers (Col 2 line 48 – “Various arrangements can be used to accomplish the desired results including selectively operable valves in the string of pipe for a primary cementing operation or selectively operable valves below, above or between selectively operable inflatable packers”);
Wood does not disclose, teach or suggest the following:
(c) first securing a first drillable centering guide inside said first diameter casing near a bottom thereof, said first drillable centering guide having a first funnel-shaped upper surface terminating into a first centering hole therein; 
(d) first pilot hole being drilled through said first centering hole; 
(e) first logging in said first pilot hole using said geophysical logging devices; 
said first drillable centering guide being drilled out during said second drilling; 
 (i) second securing a second drillable centering guide inside said second diameter casing near the bottom thereof, said second drillable centering guide having a second funnel shaped upper surface terminating into a second centering hole therein; 
(j) second pilot hole drilled through said second centering hole; 
(k) second logging in said second pilot hole using said geophysical logging device.
Laursen teaches teaches step ‘c’ with a bellmouth (Fig 1 #185) previously installed to locate and center the smaller diameter drill string bit within the larger structural casing #170. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the bellmouth as taught by Laursen in the system of Wood, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of centering the pilot hole to be colinear with the center of the predrilled borehole for the purpose of ensuring that the annulus is uniformly created when the pilot bore is enlarged.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the center guide of a drillable material for the purpose of removal during the steps of drilling the borehole for the future casings.
Mays teaches step d and e with the recitation “If the exact location (i.e. depth and thickness) of ore-bearing formation 11 is not known from previous drilling and logging data in the proximate area of well 10, a pilot hole 12 is drilled from the surface down through the formation. Pilot hole is of a small diameter just large enough to permit the lowering of the necessary equipment to accurately log formation” – Col 43 line 33.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include logging within the pilot hole as taught by Mays in the system of Wood, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of providing the exact location of the reservoir formation prior to the main borehole being drilled and maximizing the effectiveness of the well.
Berkcan teaches illustrates in Fig 1 concentric casings #108,112,116,120 and 124 and concrete stabilizer #110, 114, 118, 122 and 126. Further giving evidence/ reference that multiple colinear casings are common within the art.
It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to realize that repeating method steps or duplication of essential parts of a prior art device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.
Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 20180355700) in view of Bailey et al. (US 20080210471).
Regarding claim 6, as best understood in regard to the indefinite rejection above, Zheng discloses an apparatus for drilling a large diameter injection well (Fig 1 #104) through different underground zones (¶0051 – “until the drill bit #110 engages the one or two more subsurface formations #102”) including a drilling derrick (#114); 
a rotary drive (#116) on said drilling derrick; 
a pipe stand #184 – fingerboard) on said drilling derrick for holding drilling pipes (Fig 1 #194); 
a crown block (#122) and a traveling block (#118) in said drilling derrick [#114] for raising or lowering individually said drilling pipes (#10) through said rotary drive into said large diameter injection well (#104) during drilling; 
a mud pump (#142) for pumping drilling mud (OBM or WBM - ¶0024:2) from a mud tank (#164) and down (¶0024) said drilling pipes (#106) into said large diameter injection well (#104); 
bell nipple (#156) below said rotary drive (#116) for returning drilling mud to a shaker (#160) for removing (¶0024) cuttings before returning said drilling mud to said mud tank (#164); 
blowout preventers (#154) located below (Fig 1) said bell nipple (#156) and surrounding (Fig 1) said drilling pipe; 
a large diameter casing (¶0037) being snubbed in at a top of said large diameter injection well (#104); 
however does not disclose, teach or suggest:
an improvement comprising: 
drillable centering guides installed near a bottom of said large diameter casing; 
a temporary drilling header being installed below said blowout preventer; 
drop pipe sealed at a top thereof to said temporary drilling header and extending downward into said large diameter casing, bottom of said drop pipe being open; 
valve mounted on said drop pipe to open or close said bottom of said drop pipe; and 
actuator on said drop pipe to open or close a flapper of said valve, said flapper opening or closing said drop pipe.
Bailey teaches:
drillable centering guides (#15 or #17 – interpreting guide as seal maintains the pipe #80 centered in borehole) installed near a bottom of said large diameter casing; 
a temporary drilling header (Fig 6 #14 – RCD ‘rotational control device’) being to said blowout preventer; 
drop pipe (#10 docking station housing) sealed (Fig 6A) at a top thereof to said temporary drilling header (#14) and extending downward (Fig 6A) into said large diameter casing, bottom of said drop pipe being open (Fig 6A); 
valve mounted on said drop pipe to open or close said bottom of said drop pipe; and 
actuator (#50 explained in ¶0054 – “The remotely actuated running tool #50 for insertion/removal of the RCD #14 mates with a radial groove #52 in the top of the RCD #14”) on said drop pipe to open or close a flapper of said valve, said flapper opening or closing said drop pipe. It is interpreted that as RCD is hydraulically actuated to install and remove form the housing that would effectively be a flapper or valve or sort and would prevent flow to pass.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the rotational control device and managed pressure control as taught by Bailey in the system of Wood, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of converting a drilling rig between conventional hydrostatic pressure drilling and managed pressure drilling or underbalanced drilling using a docking station housing mounted on a marine riser or bell nipple.
Regarding claim 7, Bailey of the combination discloses wherein said drillable centering guides (#15 or #17) have a conical shaped upper surface (Fig 6) with a centering hole (Fig 6) in the bottom center thereof, 
said drillable centering guide directs (Fig 6) drilling pipe to a center of said large diameter injection well when drilling a pilot hole therein.
Regarding claim 8, Bailey of the combination discloses wherein said actuator is a hydraulic cylinder (#50 – remotely actuated hydraulic running tool” - ¶0045) with pressurized fluid being supplied outside said drop pipe from said drilling derrick to operate said flapper of said valve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/           Examiner, Art Unit 3672 
16 Jun 2022